DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-13-21 has been entered.
Claims 1-5, 7, 11, 12, 15, 17-19, 21, 23, 24, 27, 29 have been canceled. Claims 6, 8-10, 13, 14, 16, 20, 22, 25, 26, 28, 30-35 are pending. 
Applicant's arguments filed 10-13-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
In the 1st restriction, applicants elected Group III, claims 6, 8-10, 13-22, with traverse in the reply filed on 7-28-16.  Applicants elected species BMP4 as the TGFβ superfamily protein and rosiglitazone as the PPARγ agonist on pg 8 of the response filed 7-28-16. Applicants’ election of species BMP4 as the TGFβ superfamily protein on pg 8 of the response filed 7-28-16 is noted; however, this species election was withdrawn. 
nd restriction set 3-19-20, applicants elected Group II, claims 6, 8, 9, 19, 20, 23, 24 with traverse. Applicants argued the other claims were examined previously and should be included. Applicants’ argument was not persuasive. Claims 6, 10, and 30 were changed so much that they no longer reflected the groups set forth in the 1st restriction. The burden required to address independent claims 10 and 30 in addition to claim 6 and its dependent claims was undue. Accordingly, claims 10, 13, 14, 16, 21, 22, 25, 26, 28-31 were not examined together with claim 6 and its dependents because of the amendments to the claims, the vastness of the claim set as a whole, and the 2nd restriction requirement. 
Newly submitted claims 32-35 are directed to an invention that is independent or distinct from the elected invention because they require the progenitor cells express HOXA5 and IL13RA2 which parallels Group III, claims 10, 13, 14, 16, 22, 25, 26, 28. Accordingly, new claims 32-35 have ALSO been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 10, 13, 14, 16, 22, 25, 26, 28, 30-35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 6, 8, 9, 20 remain under consideration as they relate to a method of differentiating a “clonal progenitor cell” that expresses low or no FABP4 and C19orf80 in differentiation medium containing a PPARγ agonist into progeny cells that express “detectably higher” FABP4 and C19orf80 than “the clonal progenitor cell”. 
Claim Objection

If claim is attempting to say name a starting material that encompasses E3, E72, E163, NP110SM (pg 10 of the response filed 10-13-21, 2nd to last paragraph), much clarification is required because the specification teaches that “diverse clonal embryonic progenitor cell lines show correspondingly diverse differentiation responses to growth factors of the TGFβ superfamily.” There is nothing on the record to indicate E3, E72, E163, NP110SM did not express detectable levels of FABP4, C19orf80, and COX7A1 or were capable of differentiating into any brown adipose progenitor as required in claim 6. 
Claim Interpretation
It is assumed that the “clonal human embryonic progenitor cell line” that “do not express detectable levels of FABP4, C19orf80, and COX7A1” and is “a clonal multipotent adipose progenitor cell line” in claim 6 encompasses: 
white/beige/brown adipose progenitors (capable of making brown adipose progenitors), and
beige/brown adipose progenitors (capable of making brown adipose progenitors). 
It is assumed there are 3 potential end points for the “human brown adipocyte progenitors” in claim 6, each of which is capable of making brown adipocytes: 
white/beige/brown adipose progenitors, 
beige/brown adipose progenitors, and


The response filed 2-15-18 stated the phrase ADIPQ in original claim 10 and throughout the specification is a typographical error. The phrase ADIPQ found in claim 10 and throughout the specification was changed to ADIPOQ. 
It appears that claim 10 relates to using clonal cell line NP110SM as the starting material. See Fig. 14 which shows NP110SM cells expressing HOXA5 and IL13RA2. 
It is assumed NP110SM is not a pluripotent cell. 
It is unclear whether NP110SM is a white/beige/brown adipose progenitor, beige/brown adipose progenitor, or a brown adipose progenitor. 

Applicants previously argued different kinds of brown adipocytes do not all share the same marker profile (pg 26, 1st full para, of the response filed 6-7-17). 
It is unclear whether applicants are attempting to claim a method of “browning” fat by assaying for UCP1, ADIPOQ, or C19orf80 (pg 68, 2nd para). 

Claim Rejections - 35 USC § 112
Written Description
Claims 6, 8, 9, 20, 23, 24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
i) The specification lacks written description for differentiating any embryonic progenitor cell line that has undetectable FABP4, C19orf80, and COX7A1 expression into a cell expressing FABP4 and C19orf80 but not COX7A1 using a TGFβ superfamily protein and a PPARγ agonist as required in claim 6. 
Claim 6 requires starting with an embryonic progenitor with low/no COX7A1, FABP4 and C19orf80 expression, culturing them in adipocyte differentiation medium containing a TGFβ superfamily protein and a PPARγ agonist to obtain a human brown adipocyte progenitor expressing FABP4 and C129orf80 but not COX7A1. 
It is assumed that the “clonal human embryonic progenitor cell line” that “do not express detectable levels of FABP4, C19orf80, and COX7A1” and is “a clonal multipotent adipose progenitor cell line” in claim 6 encompasses: 
white/beige/brown adipose progenitors (capable of making brown adipose progenitors), and
beige/brown adipose progenitors (capable of making brown adipose progenitors). 
It is assumed there are 3 potential end points for the “human brown adipocyte progenitors” in claim 6, each of which is capable of making brown adipocytes: 
white/beige/brown adipose progenitors, 
beige/brown adipose progenitors, and
brown adipose progenitors.
The combination of clonal hEP cell line and conditions required to obtain FABP4+ adipocytes as encompassed by claim 6 were unpredictable as shown by applicants in We observed that selected lines would often respond to one of the three conditions by markedly up-regulating FABP4, but could not respond in the other conditions tested in a manner that could not be predicted prior to performing the experiment.” Applicants also teach that “diverse clonal embryonic progenitor cell lines show correspondingly diverse differentiation responses to growth factors of the TGFβ superfamily.” 
Furthermore, it was unpredictable how to obtain progenitors of brown adipocytes as broadly encompassed by claim 6. Elabd (Stem Cells, 2009, Vol. 27, pg 2753-2760) as supported by Elabd who taught: “in contrast to primary and clonal preadipocytes of [white adipose tissue] from various species, no primary or clonal precursor cells of human brown adipocytes have been so far obtained that could be used as tools to develop therapeutic drugs and to gain further insights into the molecular mechanisms of brown adipogenesis [29]” (pg 2754, col. 1, about 20 lines from top). 
Accordingly, it was unpredictable to make/use any brown adipose progenitor as broadly encompassed by claim 6. 
Fig. 1 and 2 show NP110 SM was only cultured in the presence of BMP4. The specification does not correlate cell line E3 to NP110 SM or any other cell line. As such, the data for cell line NP110 SM does not support the concept set forth in claim 6. 
Fig. 1 and 2 taken together show only cell line E3 showed increased FABP4 and C19orf80 expression in the presence of BMP4 or BMP7 (TGFβ superfamily proteins) and rosiglitazone (a PPARγ agonist) as required in claim 6. However, neither Fig. 1 & 2 
Moreover, the specification does not provide adequate guidance for those of skill to make the E3 cell line or any other clonal hEP cell line disclosed. The specification does not teach whether cell line E3 is a pluripotent, hematopoietic, mesenchymal, adipose, neural, pancreatic progenitor. More specifically, the specification does not teach whether E3 is a white/beige/brown adipose progenitor, beige/brown adipose progenitor, or brown adipose progenitor. Applicants do not teach how to overcome the unpredictability set forth in the first line of Example 1 (“only a subset of diverse clonal hEP cell lines studied gave rise to FABP4+ adipocytes in the presence of the ‘HyStem BMP4/BMP7’, ‘confluence adipo’, and ‘HyStem Osteo’ conditions tested. We observed that selected lines would often respond to one of the three conditions by markedly up-regulating FABP4, but could not respond in the other conditions tested in a manner that could not be predicted prior to performing the experiment”) or Elabd so that the results would be recapitulated and cell line E3 WOULD be obtained. 
In summary, the specification lacks written description for making any embryonic progenitor with an undetectable level of COX7A1, FABP4 and C19orf80 expression, capable of being cultured in adipocyte differentiation medium containing a TGFβ superfamily protein and a PPARγ agonist such that human brown adipocyte progenitor expressing FABP4 and C129orf80 but not COX7A1 would be obtained because of the unpredictability described by applicants, because making/using brown adipose progenitors was unpredictable as shown by Elabd, because the only cell line disclosed 
white/beige/brown adipose progenitors (capable of making brown adipose progenitors), and
beige/brown adipose progenitors (capable of making brown adipose progenitors). 
as broadly encompassed by claim 6, and because the specification does not provide adequate guidance for those of skill to recapitulate making cell line E3. 
Response to arguments
Applicants point to pg 60, lines 6-17; pg 89, lines 145-29; pg 31, line 32; pg 90, lines 26-29. Applicants specifically point to cell lines E3, E72, E75, E163, and NP110SM. Applicants’ arguments are not persuasive. E3 cell line is the only cell line described by applicants being cultured with a TGFβ superfamily protein (BMP4 or BMP7) and PPARγ agonist (rosiglitazone) as required in claim 6. While Fig. 1 and 2 show cell line E3 showed increased FABP4 and C19orf80 expression in the presence of BMP4 or BMP7 and rosiglitazone as required in claim 6, the specification does not teach E3 or any other cell line has “an undetectable level of COX7A1, FABP4 and C19orf80” before differentiation as required in claim 6. Specifically, applicants state Fig. 1 and 2 teach “up-regulation” of FABP4 (pg 89, line 15) and C19orf80 (pg 89, line 17) without teaching E3 hEPs or any other clonal cell has undetectable COX7A1, FABP4, and C19orf80 expression as required in claim 6. The specification does not adequately correlate E3 in the presence of BMP4/BMP7 and rosaglitzone to cell lines E72, E75, “only a subset of diverse clonal hEP cell lines studied gave rise to FABP4+ adipocytes in the presence of the ‘HyStem BMP4/BMP7’, ‘confluence adipo’, and ‘HyStem Osteo’ conditions tested. We observed that selected lines would often respond to one of the three conditions by markedly up-regulating FABP4, but could not respond in the other conditions tested in a manner that could not be predicted prior to performing the experiment”) or Elabd so that the results would be recapitulated and E3 or any other cell line having the expression pattern and capability claimed WOULD be obtained, i.e. the specification does not provide adequate guidance for those of skill to make the E3 cell line or any other clonal hEP cell line disclosed. Accordingly, the specification lacks written description for making any clonal human embryonic progenitor with an undetectable level of COX7A1, FABP4 and C19orf80 expression, capable of being cultured in adipocyte differentiation medium containing a TGFβ superfamily protein and a PPARγ agonist such that adipocytic lineage expressing FABP4 and C129orf80 but not COX7A1 was obtained. 
Applicants argue E3 is a representative cell line. Applicants’ argument is not persuasive because of the unpredictability expressly set forth by applicants for making/using cell lines at the beginning of Example 1 and on pg 59, line 10. 

ii) The breadth of adipocyte “differentiation media” with a TGFβ superfamily protein and PPARγ agonist in claim 6 lacks written description other than BMP4/BMP7 and rosiglitazone. The concept encompasses any media containing any TGFβ antagonist (pg 89, line 25) and is excluded from claim 6. The specification and the art at the time of filing do not teach any combination of TGFβ superfamily protein and PPARγ agonist that increase FABP4 and C19orf80 expression other than BMP4/BMP7 and rosiglitazone (E3 cell line in Fig 1 and 2). Furthermore, while the “differentiation media comprising a PPARγ agonist” in Example 1 and Fig. 1 and 2 is limited to BMP4/BMP7 + rosiglitazone, the specification does not correlate BMP4/BMP7 and rosiglitazone to any other TGFβ superfamily protein and PPARγ agonist such that FABP4 and C19orf80 expression would increase. Accordingly, the specification lacks written description for adipocyte “differentiation media” with any TGFβ superfamily protein and any PPARγ agonist in claim 6 other than BMP4/BMP7 and rosiglitazone. 
Response to arguments
Applicants point to pg 89, lines 10-12; pg 83, lines 29-pg 86, line 29; pg 45, lines 7-14; pg 89, lines 10-29 for support of the adipocyte differentiation medim. Aplicants’ argument is not persuasive. The specification and the art at the time of filing do not reasonably correlate BMP4/BMP7 and rosiglitazone to other TGFβ superfamily protein and PPARγ agonist in order to overcome the unpredictability of differentiating multipotent adipose progenitors into brown adipose progenitors. 


white/beige/brown adipose progenitors, 
beige/brown adipose progenitors, and
brown adipose progenitors
that shows any increase in FABP4 and C19orf80 expression but not COX7A1. The “detectably higher” amount of expression may be slight or significant. The specification teaches the brown fat marker UCP1 was expressed in the E3 cell line when differentiated with BMP4 and rosiglitazone (pg 90, lines 1-4; Fig. 4); however, the claims do not require the cells obtained express UCP1 or are brown adipocytes. More importantly, the specification does not correlate UCP1 expression to brown adipocyte function or any other brown fat structure or teach the E3 cell line has any other brown adipocyte structure, or has any brown adipocyte function. The specification does not correlate E3 cells to any other cells expressing UCP1. The specification does not correlate culturing E3 cells in HyStem, rosiglitazone and BMP4 to any differentiation medium containing a TGFβ superfamily protein and PPARγ agonist as broadly encompassed by claim 6. Accordingly, the breadth of “human brown adipocyte progenitor” obtained in claim 6 lacks written description because it is wholly unclear what structures or functions are associated with cells that lack of COX7A1 and any 
Response to arguments
Applicants do not appear to address this rejection. 
Enablement
Claims 6, 8, 9, 19, 20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of culturing human clonal pluripotent stem cells in media conditions comprising rosiglitazone such that brown fat cells expressing UCP1, C19orf80 or ADIPOQ are obtained, does not reasonably provide enablement for the claims as written. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
i) The specification does not enable differentiating any embryonic progenitor cell line that has undetectable FABP4, C19orf80, and COX7A1 expression into a cell expressing FABP4 and C19orf80 but not COX7A1 using a TGFβ superfamily protein and a PPARγ agonist as required in claim 6. 
Claim 6 requires starting with an embryonic progenitor with low/no COX7A1, FABP4 and C19orf80 expression, culturing them in adipocyte differentiation medium 
It is assumed that the “clonal human embryonic progenitor cell line” that “do not express detectable levels of FABP4, C19orf80, and COX7A1” and is “a clonal multipotent adipose progenitor cell line” in claim 6 encompasses: 
white/beige/brown adipose progenitors (capable of making brown adipose progenitors), and
beige/brown adipose progenitors (capable of making brown adipose progenitors). 
It is assumed there are 3 potential end points for the “human brown adipocyte progenitors” in claim 6, each of which is capable of making brown adipocytes: 
white/beige/brown adipose progenitors, 
beige/brown adipose progenitors, and
brown adipose progenitors.
The combination of clonal hEP cell line and conditions required to obtain FABP4+ adipocytes as encompassed by claim 6 were unpredictable as shown by applicants in Example 1 (pg 89) which teaches that “only a subset of diverse clonal hEP cell lines studied gave rise to FABP4+ adipocytes in the presence of the ‘HyStem BMP4/BMP7’, ‘confluence adipo’, and ‘HyStem Osteo’ conditions tested. We observed that selected lines would often respond to one of the three conditions by markedly up-regulating FABP4, but could not respond in the other conditions tested in a manner that could not be predicted prior to performing the experiment.” Applicants also teach that “diverse clonal embryonic progenitor cell lines show correspondingly diverse differentiation responses to growth factors of the TGFβ superfamily.” 
no primary or clonal precursor cells of human brown adipocytes have been so far obtained that could be used as tools to develop therapeutic drugs and to gain further insights into the molecular mechanisms of brown adipogenesis [29]” (pg 2754, col. 1, about 20 lines from top). 
Accordingly, it was unpredictable to make/use any brown adipose progenitor as broadly encompassed by claim 6. 
Fig. 1 and 2 show NP110 SM was only cultured in the presence of BMP4. The specification does not correlate cell line E3 to NP110 SM or any other cell line. As such, the data for cell line NP110 SM does not support the concept set forth in claim 6. 
Fig. 1 and 2 taken together show only cell line E3 showed increased FABP4 and C19orf80 expression in the presence of BMP4 or BMP7 (TGFβ superfamily proteins) and rosiglitazone (a PPARγ agonist) as required in claim 6. However, neither Fig. 1 & 2 nor the specification teach E3 or other cell line has “an undetectable level of COX7A1, FABP4 and C19orf80” before differentiation as required in claim 6. Specifically, applicants state Fig. 1 and 2 teach “up-regulation” of FABP4 (pg 89, line 15) and C19orf80 (pg 89, line 17) without teaching E3 hEPs or any other clonal cell has undetectable COX7A1, FABP4, and C19orf80 expression as required in claim 6. 
Moreover, the specification does not provide adequate guidance for those of skill to make the E3 cell line or any other clonal hEP cell line disclosed. The specification does not teach whether cell line E3 is a pluripotent, hematopoietic, mesenchymal, “only a subset of diverse clonal hEP cell lines studied gave rise to FABP4+ adipocytes in the presence of the ‘HyStem BMP4/BMP7’, ‘confluence adipo’, and ‘HyStem Osteo’ conditions tested. We observed that selected lines would often respond to one of the three conditions by markedly up-regulating FABP4, but could not respond in the other conditions tested in a manner that could not be predicted prior to performing the experiment”) or Elabd so that the results would be recapitulated and cell line E3 WOULD be obtained. 
Given the teachings in the specification taken with the art at the time of filing, it would have required undue experimentation for those of skill to make/use any embryonic progenitor with an undetectable level of COX7A1, FABP4 and C19orf80 expression, capable of being cultured in adipocyte differentiation medium containing a TGFβ superfamily protein and a PPARγ agonist such that human brown adipocyte progenitor expressing FABP4 and C129orf80 but not COX7A1 would be obtained because of the unpredictability described by applicants, because making/using brown adipose progenitors was unpredictable as shown by Elabd, because the only cell line disclosed by applicants that was cultured under the conditions claimed is E3, because applicants did not teach E3 cell had an undetectable level of COX7A1, FABP4, and C19orf80, because applicants do not teach whether E3 cells or any other starting cell as broadly encompassed by claim 6 are 
white/beige/brown adipose progenitors (capable of making brown adipose progenitors), and
beige/brown adipose progenitors (capable of making brown adipose progenitors). 

ii) The breadth of adipocyte “differentiation media” with a TGFβ superfamily protein and PPARγ agonist in claim 6 is not enabled other than BMP4/BMP7 and rosiglitazone. The concept encompasses any media containing any TGFβ superfamily protein and any PPARγ agonist that allows an undetectable level of FABP4 and C19orf80 expression to increase. The TGFβ superfamily protein encompassed BMP2, 4, 6, 7, TGFβ, GDF, e.g. GDF5, GDNFs, activin, lefty, MIS, inhibins and nodal (pg 44-45). PPARγ agonist in claim 6 encompasses rosiglitazone (claim 8). T0070907 is a PPARγ antagonist (pg 89, line 25) and is excluded from claim 6. The specification and the art at the time of filing do not teach any combination of TGFβ superfamily protein and PPARγ agonist that increase FABP4 and C19orf80 expression other than BMP4/BMP7 and rosiglitazone (E3 cell line in Fig 1 and 2). Furthermore, while the “differentiation media comprising a PPARγ agonist” in Example 1 and Fig. 1 and 2 is limited to BMP4/BMP7 + rosiglitazone, the specification does not correlate BMP4/BMP7 and rosiglitazone to any other TGFβ superfamily protein and PPARγ agonist such that FABP4 and C19orf80 expression would increase. Given the teachings in the specification taken with the art at the time of filing, it would have required undue experimentation for those of skill to make/use adipocyte “differentiation media” with any TGFβ superfamily protein and any PPARγ agonist in claim 6 other than BMP4/BMP7 and rosiglitazone. 
iii) The breadth of cell obtained in claim 6 is not enabled. Claim 6 requires the final cell is a “human brown adipocyte progenitor”, does not express COX7A1, and 
white/beige/brown adipose progenitors, 
beige/brown adipose progenitors, and
brown adipose progenitors
that shows any increase in FABP4 and C19orf80 expression but not COX7A1. The “detectably higher” amount of expression may be slight or significant. The specification teaches the brown fat marker UCP1 was expressed in the E3 cell line when differentiated with BMP4 and rosiglitazone (pg 90, lines 1-4; Fig. 4); however, the claims do not require the cells obtained express UCP1 or are brown adipocytes. More importantly, the specification does not correlate UCP1 expression to brown adipocyte function or any other brown fat structure or teach the E3 cell line has any other brown adipocyte structure, or has any brown adipocyte function. The specification does not correlate E3 cells to any other cells expressing UCP1. The specification does not correlate culturing E3 cells in HyStem, rosiglitazone and BMP4 to any differentiation medium containing a TGFβ superfamily protein and PPARγ agonist as broadly encompassed by claim 6. Given the teachings in the specification taken with the art at the time of filing, it would have required undue experimentation for those of skill to make any “human brown adipocyte progenitor” because it is wholly unclear what structures or functions are associated with cells that lack of COX7A1 and any increase in FABP4 and C19orf80, because applicants do not reasonably convey that cells lacking COX7A1 that . 
Response to arguments
Applicants’ arguments are essentially the same as those under written description and are not persuasive for reasons set forth above. 

Claim Rejections - 35 USC § 103
Claims 6, 8, 9, 19, 20, 23, 24 remain rejected under 35 U.S.C. 103 as being unpatentable over Sternberg (Regen. Med. April 23, 2012, Vol. 7, No. 4, pg 481-501) in view of Elabd (Stem Cells, 2009, Vol. 27, pg 2753-2760).
Sternberg taught differentiating clonal human embryonic progenitor “hEP” cell lines in HyStem, BMP4 or BMP7 (pg 482, col. 2, “Cell lines and growth factors”), and hydrogel with thiol-modified hyaluronan and thiol-modified gelatin (pg 482, col. 2 “Differentiation in HyStem-C hydrogels”) into various tissues. BMP4 and BMP7 are members of the TGFβ superfamily (pg 8, last two lines) as required in claim 6. The clonal “hEP” cell lines of Sternberg inherently MUST express an undetectable level of COX7A1, FABP4 and C19orf80 as required in claim 6 because they are applicants’ work and were made using the method described by applicants (pg 54, lines 2-5, and pg 58, lines 23-35). 

Sternberg did not teach differentiating the hEPs into an adipocytic lineage specifically using adipocyte differentiation medium containing a TGFβ superfamily protein and a PPARγ agonist as required in claim 6. 
However, Elabd differentiated human progenitors into an adipocytic lineage using ad adipocyte differentiation medium riosiglitazone, a PPARγ agonist as required in claim 6. Elabd described the hMADS cells as clonal on pg 2754, col. 1, half-way down the first paragraph. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to differentiate clonal human embryonic progenitor “hEP” cell lines in differentiation medium as described by Sternberg further comprising rosiglitazone described by Elabd. Those of ordinary skill in the art at the time of filing would have been motivated to add rosiglitazone to differentiate the clonal “hEP” cell lines into brown adipocytes. 
The phrase “to produce a differentiated progeny cell [ ] of adipocytic lineage [expressing FABP4 and C19orf80 but not COX7A1]” in claim 6 is an intended use and does not bear patentable weight because it does not have to occur. Therefore, the phrase cannot distinguish the method claimed from the combined teachings of Sternberg and Elabd. Moreover, the starting materials and culture conditions described by the combined teachings of Sternberg and Elabd are exactly those claimed and exactly those described by applicants (pg 58, lines 23-35). As such, the combination of 
Claim 9 has been included because HyStem in the differentiation medium described by Sternberg is a mixture of hyaluronic acid and collagen-based matrix. 
Claim 19 has been included because Sternberg differentiated clonal “hEP” cell lines in HyStem. 
Response to arguments
Applicants argue the cells of Sternberg cannot have the starting marker pattern claimed because they were being screened for cartilage markers. Applicants’ argument is not persuasive because the hEP cells in Sternberg are the same hEPs described by applicants – it is applicants own work – and because the hEPs in Sternberg were 
Applicants argue Elabd does not remedy Sternberg because Elabd relates to switching hMADS-derived white adipocytes to brown adipocytes using rosiglitazone. Applicants’ argument is not persuasive. The combined teachings of Sternberg and Elabd taught all the limitations claimed and provide adequate guidance to differentiate hEPs (some of which inherently do not express COX7A1, FABP4, or C19orf80) in the presence of BMP4/BMP7 and rosiglitizaone to obtain adipose cells. The phrase “to produce a differentiated progeny cell [ ] of adipocytic lineage [expressing FABP4 and C19orf80 but not COX7A1]” in claim 6 is an intended use and does not bear patentable weight because it does not have to occur. Therefore, the phrase cannot distinguish the method claimed from the combined teachings of Sternberg and Elabd. Moreover, the starting materials and culture conditions described by the combined teachings of Sternberg and Elabd are exactly those described by applicants with the exception of rosiglitazone (pg 58, lines 23-35). As such, the combination of BMP4/BMP7 and rosiglitazone MUST inherently result in obtaining an adipocyte lineage expressing FABP4 and C19orf80 but not COX7A1. 
Applicants’ discussion of MPEP 2143 is noted but is not persuasive because all of the requirements for establishing a prima facie case of obviousness have been met. 

No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632